429 F.2d 1406
UNITED STATES of America, Appellee,v.William James BARKSDALE, Appellant.
No. 14807.
United States Court of Appeals, Fourth Circuit.
Sept. 24, 1970.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville; Wilson Warlick, Senior District Judge.
Ruben J. Daily, Asheville, N.C., on the brief for appellant.
Keith S. Snyder, U.S. Atty., on the brief for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Barksdale was convicted by a jury of a theft from an interstate shipment in violation of 18 U.S.C. 659.  We have examined all of Barksdale's assignments of error, the record, the briefs and appendices.  We see no necessity for oral argument, and we find Barksdale's assignments of error to be without merit.


2
Affirmed.